



Exhibit 10.17
BELLICUM PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Bellicum Pharmaceuticals, Inc. a Delaware corporation (the “Company”), having an
office at 2130 West Holcombe Boulevard, Suite 800, Houston, Texas 77030 (the
“Company Premises”) and Aaron Foster (the “Executive”), and shall be deemed
effective as of June 1, 2016 (the “Effective Date”).
WHEREAS, the Company desires for Executive to provide services to the Company
and wishes to provide Executive with certain compensation and benefits in return
for such employment services, and Executive wishes to be employed by the Company
and to provide services to the Company in return for certain compensation and
benefits;
WHEREAS, the Company and Executive desire to enter into this Agreement providing
for the employment of Executive by the Company on the terms and conditions
hereinafter set forth;
WHEREAS, Executive’s agreement to and compliance with the provisions in Sections
9 through 11 of this Agreement are a material factor, material inducement and
material condition to the Company’s entering into this Agreement. Moreover,
Executive acknowledges that a substantial portion of the value of the employment
of Executive is Executive’s promises to refrain from competing with the Company
as identified in Sections 9 through 11 of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:
1.At-Will Employment. The Company and Executive acknowledge that either Party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or without cause, subject to the provisions of
Section 6 and 7 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the Board of Directors of the
Company (or a duly authorized committee thereof, if applicable) (the “Board”).
Any rights of Executive to additional payments or other benefits from the
Company upon any such termination of employment shall be governed by Section 7
of this Agreement.
2.    Position. Executive’s duties under this Agreement shall be to serve as
Vice President, Product Discovery with the responsibilities, rights, authority
and duties pertaining to such offices as are established from time to time by
the Chief Executive Officer of the Company, and Executive shall report to the
Chief Executive Officer. Executive shall also act as an officer and/or director
and/or manager of such Affiliates of the Company as may be designated by the
Chief Scientific


1



--------------------------------------------------------------------------------





Officer of the Company from time to time, commensurate with Executive’s office,
all without further compensation, other than as provided in this Agreement. As
used herein, “Affiliate” means any entity that directly or indirectly controls,
is controlled by, or is under common control with, the Company.
3.    Commitment. Executive will devote substantially all of his business time
and best efforts to the performance of his duties hereunder; provided, however,
that Executive shall be allowed, to the extent that such activities do not
interfere with the performance of his duties and responsibilities hereunder and
do not conflict with the financial, fiduciary or other interests of the Company
(or its Affiliates), as determined in the sole discretion of the Chief Executive
Officer of the Company, to manage his passive personal investments and to serve
on corporate, civic, charitable and industry boards or committees.
Notwithstanding the foregoing, Executive agrees that he shall only serve on
for-profit boards of directors or for-profit advisory committees if such service
is approved in advance in the sole discretion of the Chief Executive Officer of
the Company.
4.    Compensation.
(a)    Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary at the annual rate of two hundred and fifty
thousand dollars ($250,000.00), less payroll deductions and withholdings, which
shall be payable in accordance with the standard payroll practices of the
Company. Executive’s base salary shall be subject to periodic review and
adjustment by the Board from time to time in the discretion of the Board.
(b)    Annual Performance Bonus. For each calendar year, Executive shall be
eligible to receive an annual performance bonus (“Annual Performance Bonus”)
from the Company, with the target amount of such bonus equal to thirty percent
(30%) of Executive’s annual base salary. The Annual Performance Bonus will be
based on achievement of individual and/or Company goals which are established by
the Board in its sole discretion at the beginning of each calendar year.
Following the close of each calendar year, the Board will determine whether
Executive has earned an Annual Performance Bonus, and the amount of any such
bonus. Payment of the Annual Performance Bonus shall be expressly conditioned
upon Executive’s employment with the Company on the date that the Annual
Performance Bonus is paid, except as provided in Section 7(b) and Section 7(c)
below. The Annual Performance Bonus shall be paid within ninety (90) days after
the end of the calendar year for which it relates. Executive’s target Annual
Performance Bonus will be subject to periodic review and adjustment by the Board
from time to time.
(c)    Option Grant. Subject to the approval of the Board, Executive shall
receive an option to purchase 30,000 shares of the Company’s common stock
(“Option”) pursuant to the Company’s 2014 Equity Incentive Plan (“2014 Plan”)
and an option agreement between Executive and the Company. Any stock options
granted pursuant to this Section 4(c) shall have a purchase price per share
equal to the fair market value of a share of common stock of the Company as of
the date of


2
 

--------------------------------------------------------------------------------





grant. The Option shall vest according to the following schedule: 25% will vest
immediately as of the first anniversary of the vesting commencement date, and
the remaining 75% of the shares will then vest in equal installments each month
thereafter over the next thirty-six (36) months, subject to Executive’s
continuous employment with the Company on such dates. The Option shall be
governed in all respects by the terms of the 2014 Plan and option agreement
between Executive and the Company.
(d)    Reimbursement of Business Expenses. The Company shall reimburse Executive
for reasonable travel and other business expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the Company’s policies
as in effect from time to time.
5.    Benefits. Subject to applicable eligibility requirements, Executive shall
be entitled to participate in all benefit plans and arrangements and fringe
benefits and programs that may be provided to senior executives of the Company
from time to time, subject to plan terms and generally applicable Company
policies. Executive is entitled to participate in personal time off and holiday
benefits, with personal time off to be not less than twenty-seven (27) days on
an annual basis, accruing at nine (9) hours per twice monthly pay period. Ten
(10) days of personal time off may be carried over to the next year. This paid
time off allowance is subject to the Company’s policies with respect to accrual
of, including limitations on the maximum permitted accrual of, paid time off and
is subject to change in accordance with changes in Company policy.
6.    Termination.
(a)    Termination. The employment of Executive under this Agreement shall
terminate upon the earliest to occur of any of the following events:
(i)    the death of Executive;
(ii)    the termination of Executive’s employment by the Company due to
Executive’s Disability pursuant to Section 6(b) hereof;
(iii)    the termination of Executive’s employment by Executive other than for
Good Reason (as hereinafter defined);
(iv)    the termination of Executive’s employment by the Company without Cause;
(v)    the termination of Executive’s employment by the Company for Cause
pursuant to Section 6(c) after providing the Notice of Termination for Cause
pursuant to Section 6(d);
(vi)    the termination by Executive of Executive’s employment for Good Reason
(as hereinafter defined) pursuant to Section 6(e); or


3
 

--------------------------------------------------------------------------------





(vii)    the termination of Executive’s employment upon mutual agreement in
writing between the Company and Executive.
(b)    Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable, for ninety (90) consecutive days, or for periods
aggregating one hundred and twenty (120) business days in any period of twelve
consecutive months, to perform Executive’s duties under this Agreement, as a
result of physical or mental impairment, illness or injury, as determined in
good faith by the Board. A termination of Executive’s employment for Disability
shall be communicated to Executive by written notice, and shall be effective on
the 10th day after sending such notice to Executive (the “Disability Effective
Date”), unless Executive returns to performance of Executive’s duties before the
Disability Effective Date.
(c)    Cause. For purposes of this Agreement, the term “Cause” shall mean (i)
Executive’s willful misconduct which is demonstrably and materially injurious to
the Company’s reputation, financial condition, or business relationships; (ii)
the failure of Executive to attempt in good faith to follow the legal written
direction of the Board; (iii) the failure by Executive to attempt in good faith
to perform the duties required of him hereunder (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which it is believed that Executive has
failed to attempt to perform his duties hereunder; (iv) Executive being
convicted of, indicted for, or pleading guilty or nolo contendere to, a felony
or any crime involving dishonesty, fraud or moral turpitude; (v) Executive’s
dishonesty with regard to the Company or in the performance of his duties
hereunder, which in either case has a material adverse effect on the Company;
(vi) Executive’s material breach of this Agreement unless corrected by Executive
within ten (10) days of the Company’s written notification to Executive of such
breach; or, (vii) Executive’s failure to comply in any material respect with the
Company’s policies and/or procedures, unless corrected by Executive within ten
(10) days of the Company’s written notification to Executive of such breach.
(d)    Notice of Termination for Cause. Notice of Termination for Cause shall
mean a notice to Executive that shall indicate the specific termination
provision in Section 6(c) relied upon and shall set forth in reasonable detail
the facts and circumstances which provide a basis for Termination for Cause.
(e)    Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company by resigning from employment with the
Company for Good Reason. The term “Good Reason” shall mean the occurrence,
without Executive’s prior written consent, of any one or more of the following:
(i) a material reduction in Executive’s base salary (unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
senior executives); (ii) a material reduction in Executive’s authority, duties
or responsibilities; (iii) a relocation of Executive’s principal place of
employment with the Company (or its successor, if


4
 

--------------------------------------------------------------------------------





applicable) to a place that increases Executive’s one-way commute by more than
fifty (50) miles as compared to Executive’s then-current principal place of
employment immediately prior to such relocation, except for required travel by
Executive on the Company’s business to an extent substantially consistent with
Executive’s business travel obligations prior to the such relocation; or (iv)
any other action of inaction that constitutes a material breach by the Company
(or its successor, if applicable) of any material provision of this Agreement.
No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within ninety (90) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty (30)
business days from the date of such notice to cure any such occurrence otherwise
constituting Good Reason, and (3) if such event is not reasonably cured within
such period, Executive must resign from all positions Executive then holds with
the Company (including any position as a member of the Board) effective not
later than ninety (90) days after the expiration of the cure period.
7.    Consequences of Termination of Employment.
(a)    General. If Executive’s employment is terminated for any reason or no
reason, the Company shall pay to Executive or to Executive’s legal
representatives, if applicable: (i) any base salary earned, but unpaid; and,
(ii) any unreimbursed business expenses payable pursuant to Section 4 hereof and
any accrued but unused personal time off benefits and any other payments or
benefits required by applicable law (collectively “Accrued Amounts”), which
amounts shall be promptly paid in a lump sum to Executive, or in the case of
Executive’s death to Executive’s estate. Other than the Accrued Amounts,
Executive or Executive’s legal representatives shall not be entitled to any
additional compensation or benefits if Executive’s employment is terminated for
any reason other than by reason of Executive’s Involuntary Termination (as
defined in Section 7(b) below). If Executive’s employment terminates due to an
Involuntary Termination, Executive will be eligible to receive the additional
compensation and benefits described in Section 7(b) and 7(c), as applicable.
(b)    Involuntary Termination. If Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) or if Executive terminates employment for Good
Reason, and provided in any case such termination constitutes a “separation from
service”, as defined under Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) (such termination described in (i) or (ii), an
“Involuntary Termination”), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this Section
7(b), subject in all events to Executive’s compliance with Section 7(d) below:


5
 

--------------------------------------------------------------------------------





(i)    Executive shall receive continued payment of Executive’s Base Salary (as
defined below) for the first six (6) months after the date of such termination
(the “Severance Period”), paid over the Company’s regular payroll schedule.
(ii)    Executive shall receive a lump sum amount equal to Executive’s target
Annual Performance Bonus for the year of termination, pro-rated based on the
ratio that the number of days from the beginning of the calendar year in which
such termination occurs through the date of termination bears to 365 (the “Bonus
Payment”).
(iii)    If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”)
following Executive’s termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive’s eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Internal Revenue Code of 1986, as amended and the treasury regulations
thereunder (the “Code”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether Executive elects continued health
coverage under COBRA, and in lieu of providing the COBRA premiums, the Company
will instead pay Executive on the last day of each remaining month of the
Severance Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid and shall be equal to the amount that the Company would have otherwise
paid for COBRA premiums, and shall be paid until the earlier of (i) expiration
of the Severance Period or (ii) the date Executive voluntarily enrolls in a
health insurance plan offered by another employer or entity.
(c)    Involuntary Termination in Connection with a Change in Control. In the
event that Executive’s Involuntary Termination occurs immediately prior to, on
or within the twelve (12) months following the consummation of a Change in
Control (as defined below) and subject in all events to Executive’s compliance
with Section 7(d) below, then Executive shall be entitled to the benefits
provided above in Section 7(b), except that:
(i)    the Bonus Payment shall equal Executive’s full target Annual Performance
Bonus for the year of termination, rather than the pro-rated target bonus; and


6
 

--------------------------------------------------------------------------------





(ii)    the vesting of all of Executive’s outstanding stock options and other
equity awards that are subject to time-based vesting requirements shall
accelerate in full such that all such equity awards shall be deemed fully vested
as of the date of Executive’s Involuntary Termination.
For the avoidance of doubt, in no event shall Executive be entitled to benefits
under both Section 7(b) and this Section 7(c). If Executive is eligible for
benefits under both Section 7(b) and this Section 7(c), Executive shall receive
the benefits set forth in this Section 7(c) and such benefits will be reduced by
any benefits previously provided to Executive under Section 7(b).
(d)    Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 7(b) and Section 7(c) above are expressly conditioned upon: (i)
Executive continuing to comply with Executive’s obligations under this
Agreement, including Sections 8 through 11; and (ii) Executive signing and not
revoking a general release of legal claims in a form provided by the Company
(the “Release”) within the applicable deadline set forth therein and permitting
the Release to become effective in accordance with its terms, which must occur
no later than the Release Deadline (as defined in Section 14 below). The salary
continuation payments described in Sections 7(b) will be paid in substantially
equal installments on the Company’s regular payroll schedule and subject to
standard deductions and withholdings over the Severance Period following
termination; provided, however, that no payments will be made prior to the
effectiveness of the Release. On the effective date of the Release, the Company
will pay Executive the salary continuation payments that Executive would have
received on or prior to such date in a lump sum under the original schedule but
for the delay while waiting for the effectiveness of the Release, with the
balance of the payments being paid as originally scheduled. Bonus Payments
described in Section 7(b) and 7(c) will be paid in a lump sum cash payment on
the first regular payroll date of the Company following the effective date of
the Release, but in no event later than March 15 of the year following the year
in which Executive’s termination of employment occurred. All severance benefits
described in this Section 7 will be subject to all applicable standard required
deductions and withholdings.
(e)    Definitions.
(i)    “Base Salary” means Executive’s annual base salary in effect immediately
prior to Executive’s termination, excluding any reduction which forms the basis
for Executive’s right to resign for Good Reason.
(ii)    “Change in Control” means a “Change in Control” as defined in the
Company’s 2014 Equity Incentive Plan.
8.    Confidential Information. “Confidential Information” as used in this
Agreement, includes but is not limited to, specialized training received by
Executive; products already developed or that will be developed by the Company,
including but not limited to, products in the field of cancer immunotherapy,
including metastatic castrate resistant prostate cancer and graft versus host


7
 

--------------------------------------------------------------------------------





disease; research and development materials related to the manipulation of
dendritic cell signaling pathways to enhance the immune response; research and
development materials, electronic databases; computer programs and technologies;
marketing and/or scientific studies and analysis; product and pricing knowledge;
manufacturing methods; supplier lists and information; any and all information
concerning past, present and future customers, referral sources or vendors;
contracts and licenses; management structure, company ownership, personnel
information (including the performance, skills, abilities and payment of
employees); purchasing, accounting and business systems; short and long range
business planning; data regarding the Company’s past, current and future
financial performance, sales performance, and current and/or future plans to
increase the Company’s market share by targeting specific medical issues,
demographic and/or geographic markets; standard operating procedures; financial
information; trade secrets, copyrights, derivative works, patents, inventions,
know-how, and other intellectual property; business policies; submissions to
government or regulatory agencies and related information; methods of operation;
implementation strategies; promotional information and techniques; marketing
presentations; price lists; files or other information; pricing strategies;
computer files; samples; customer originals; or any other confidential
information concerning the business and affairs of the Company. The Company’s
Confidential Information is also comprised of the personal information received
from third parties and/or confidential and proprietary information regarding
research, products, or clinical trials received from third parties, but only if
such confidential information is reduced to writing and marked “Confidential” by
the third party. All such confidential information obtained by Executive,
whether in writing, any other tangible form of expression or disclosed orally or
through visual means or otherwise, and regardless of whether such information
bears a confidential or proprietary legend, will be presumed to be Confidential
Information. Executive acknowledges that the Confidential Information is vital,
valuable, sensitive, confidential and proprietary to Company and provides
Company with a competitive advantage. Executive further acknowledges that
Company’s Confidential Information is dynamic, and constantly changes in nature
and/or quantity, given that Company continues to refine its Confidential
Information. The obligations specified in this Section 8 shall not apply, and
Executive shall have no further obligations under this Agreement with respect to
any Confidential Information that: a) is available to the public at the time of
disclosure to Executive or becomes publicly known through no breach of the
undertakings hereunder by Executive or to the knowledge of Executive, any third
party; b) becomes known to Executive through disclosure by sources other than
the Company and its Affiliates and in the course of Executive’s service to the
Company, said sources being under no obligation of confidentiality to the
Company with respect to such Confidential Information; c) is approved by the
Company for release; or d) has been independently developed by Executive without
benefit of the Confidential Information and on Executive’s own time and without
use of Company resources. Executive understands and agrees that the Company may
require him, as a condition to continued employment, to execute and abide by the
terms of a standard proprietary information and inventions agreement with the
Company which will further set forth the terms of, and prohibit the unauthorized
use or disclosure of, the


8
 

--------------------------------------------------------------------------------





Company’s confidential and proprietary information (the “PIIA”) and that such
PIIA shall become part of this Agreement and Executive’s obligations under this
Agreement.
9.    Non-Competition; Non-Solicitation, Etc.
(a)    Company Promises.
(i)    This Agreement is entered into pursuant to Executive’s agreement to these
non-compete and non-solicitation provisions. Executive’s agreement to the
provisions in Sections 9 through 11 is a material condition of the Company’s
entering into this Agreement and continued employment of Executive.
(ii)    The Company agrees to provide Executive with access to Confidential
Information including, but not limited to, information regarding the Company’s
products and business plan; research results; information supporting patent
applications; and Company standard operating procedures related to the Company’s
research and development efforts.
(iii)    The Company promises that during Executive’s employment with the
Company, the Company will provide Executive with the opportunity to develop
goodwill and establish rapport with Company customer contacts.
(iv)    The Company promises that Executive will continue to receive and have
access to Confidential Information throughout Executive’s employment with the
Company.
(b)    Executive’s Promises. In exchange for the Company’s promises listed above
and all other consideration provided pursuant to this Agreement, to which these
promises are ancillary, Executive promises as follows:
(i)    Executive will not, during or after Executive’s employment with the
Company, use, copy, remove, disclose or disseminate to any person or entity, the
Company’s Confidential Information, except (i) as required in the course of
performing Executive’s duties with the Company, for the benefit of the Company,
or (ii) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information, it being understood that Executive will promptly notify the Company
of such requirement so that the Company may seek to obtain a protective order.
(ii)    Following employment termination, Executive will immediately return to
the Company all materials created, received or utilized in any way in
conjunction with Executive’s work performed with the Company that in any way
incorporates, reflects or constitutes Company’s Confidential Information.


9
 

--------------------------------------------------------------------------------





(iii)    Executive acknowledges that the market for the Company’s products,
services, and activities is global, and that the products, services and/or
activities can be provided anywhere in the world. Executive recognizes that the
Company draws its customers and/or clients from around the world because it will
seek to file patents and run clinical trials in countries around the world, and
sell its product to consumers around the world and/or pharmaceutical companies
located around the world. Moreover, Executive recognizes that the Company’s
customers may be contacted by telephone, in person, or in writing (including
e-mail via the Internet). Executive further acknowledges that due to the
international scope of the Company’s customer and client base, the following
non-solicitation/non-competition restriction is necessary.
(iv)    Executive agrees and acknowledges that Company will not be provided
access to Confidential Information, as defined in Section 8, from or belonging
to a third party that Executive was exposed to or received from said third party
prior to the execution date of this Agreement and that is the subject of any
confidentiality requirement of any kind between Executive and said third party.
EXECUTIVE ALSO AGREES TO INDEMNIFY, REIMBURSE, AND HOLD HARMLESS THE COMPANY FOR
ALL ATTORNEY FEES, EXPENSES, COSTS, HARM, OR RELATED COSTS TO COMPANY ARISING
FROM OR AS A RESULT OF ANY ACTUAL CAUSE OF ACTION OR CLAIM BROUGHT AGAINST
COMPANY OR EXECUTIVE RELATED TO ANY ACTUAL BREACH OF THIS SECTION BY EXECUTIVE.
Company agrees that: (A) Executive shall be allowed to participate fully in the
defense of any such action against Company and in any settlement negotiations,
and (B) any payment to Company by Executive under this Section shall be only
after any settlement has been consummated or judicial action has become final
and non-appealable.
(c)    Non-Compete. Ancillary to the consideration reflected within this
Agreement, the Company and Executive agree to the following non-competition
provisions. Executive agrees that during Executive’s employment with the Company
and for a period of twelve (12) months following the termination of his
employment (“Non-Compete Period”):
(i)    Executive shall not, directly or indirectly, engage in or participate
(including, without limitation, as an investor, officer, employee, director,
agent, or consultant (any such capacity, being a “Participant”)) in or on behalf
of any entity engaging in the “Company’s Business”, said Company’s Business
being defined as: (A) genetically modified cell products for the treatment of
cancer; and (B) other genetically modified products for which the Company has an
active development program at the termination or expiration of the Employment
Term (the “Non-Compete Obligations”), provided, however, that nothing herein
shall prevent him from investing as a less than 5% shareholder in securities of
any company listed on a national securities exchange or quoted on an automated
quotation system;
(ii)    Geographic Limitation. The geographic limitation for the Non-Compete
Obligations is North America, Europe and Japan; and


10
 

--------------------------------------------------------------------------------





(iii)    During Executive’s employment with the Company and for a period of
twelve (12) months after Executive’s employment has ended, Employee will not
directly or indirectly become employed or otherwise associated with any of the
following entities, which are direct competitors of the Company, in any
geographic region:


11
 

--------------------------------------------------------------------------------





Adaptimmune Limited
91 Park Drive
Milton Park, Abingdon Oxon
OX14 4RY
UK
bluebird bio, Inc.
150 2nd Street
Cambridge, MA 02141
Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Cellectis
8 rue de la Croix Jarry
75013 Paris
France
Cell Medica Limited
1 Canal Side Studios, 8-14 St Pancras Way
London, NW1 OQG
UK
Immune Design Corp.
1616 Eastlake Ave. E., Suite 310
Seattle, WA 98102
Intrexon Corporation
1872 Pratt Drive
Blacksburg, VA 24060
Juno Therapeutics, Inc.
307 Westlake Avenue North
Suite 300
Seattle, WA 98109
Kiadis Pharma B.V.
Entrada 231-234
1096 EG Amsterdam
The Netherlands
Kite Pharma, Inc.
2225 Colorado Avenue
Santa Monica, CA 90404
Lion Biotechnologies, Inc.
21900 Burbank Blvd., Third Floor
Woodland Hills, CA 91367
Medigene AG
Lochhamer Str. 11
82152 Planegg/Martinsried
Germany
MolMed S.p.A.
Via Olgettina, 58
20132 Milan
Italy
Novartis AG
Basel
Switzerland
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Unum Therapeutics
One Broadway 4th Floor
Cambridge, MA 02142

Executive and the Company agree that with respect to the foregoing entities such
names are the common names of such entities. Executive and the Company agree
that the restrictions contained in this Agreement are binding whether or not
Executive and the Company have used the correct


12
 

--------------------------------------------------------------------------------





legal name, address, affiliated entity, or new owner of such entity, however, if
said new owner of such entity has other divisions that are not involved in
carrying out the work of the acquired listed entity, then Executive may be
employed or otherwise associated with these other divisions.
(iv)    Executive agrees that Executive’s work for any third party engaged in
the Company’s Business during the Non-Compete Period inevitably would lead to
Executive’s unauthorized use of Company’s Confidential Information, even if such
use is unintentional. Because it would be impossible, as a practical matter, to
monitor, restrain, or police Executive’s use of such Confidential Information
other than by Executive’s not working for such third party, and because the
Company’s Business is highly specialized, the competitors are identifiable, the
market for the Company’s product, services, and activities is global, and the
Company’s customers are located throughout the world, Executive agrees that
restricting such employment as set forth in this Agreement is the narrowest way
to protect Company’s legitimate business interests, and the narrowest way of
enforcing Executive’s consideration for the receipt of Company’s consideration
(namely, Executive’s promise not to use or disclose Confidential Information).
(d)    Nonsolicitation of Employees. Executive agrees that during the
Non-Compete Period, Executive will not, directly or indirectly, (i) induce or
solicit any person who was an employee, consultant or independent contractor of
the Company or any of its Affiliates, to terminate such individual’s employment
or service with the Company or any of its Affiliates or (ii) assist any other
person or entity in such activities.
(e)    Extension of Non-Solicitation/Non-Competition and Non-Recruitment
Periods. If Executive is found by a court of competent jurisdiction to have
breached any promise made in Section 9 of this Agreement, the periods specified
in Section 9(c) of this Agreement shall be extended by one month for every month
in which Executive was in breach so that the Company has the full benefit of the
time period Section 9(c).
10.    Injunction. Executive recognizes that Executive’s services hereunder are
of a special, unique, unusual, extraordinary and intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages. Executive acknowledges that if Executive were to
leave the employ of the Company for any reason and compete, directly or
indirectly, with the Company, or solicit the Company’s employees, or use or
disclose, directly or indirectly, the Company’s Confidential Information
(whether in tangible form or memorized), that such competition, solicitation,
use and/or disclosure would cause the Company irreparable harm and injury for
which no adequate remedy at law exists. Executive agrees this Agreement is the
narrowest way to protect the Company’s interests. Therefore, in the event of the
breach or threatened breach of the provisions of this Agreement by Executive,
the Company shall be entitled to obtain injunctive relief to enjoin such breach
or threatened breach, in addition to all other remedies and alternatives that
may be available at law or in equity. Executive acknowledges that the remedies


13
 

--------------------------------------------------------------------------------





contained in this Agreement for violation of this Agreement are not the
exclusive remedies that the Company may pursue.
11.    Inventions.
(a)    Inventions Retained and Licensed. Executive has attached hereto as
Exhibit A, a list describing all inventions, original works of authorship,
derivative works, developments, improvements and trade secrets that (i) were
made by Executive prior to his employment with the Company, (ii) belong to
Executive, (iii) relate to the Company’s proposed business, products or research
and development and (iv) are not assigned to the Company hereunder
(collectively, “Prior Inventions”); or, if no such list is attached, Executive
represents that there are no such Prior Inventions. Executive agrees that
Executive will not incorporate, or permit to be incorporated, any Prior
Invention owned by Executive or in which Executive has an interest into a
Company product, process or service without the Company’s prior written consent.
Nevertheless, if, in the course of Executive’s employment with the Company,
Executive incorporates into a Company product, process or service a Prior
Invention owned by Executive or in which Executive has an interest, Executive
hereby grants to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, transferable, sublicensable, worldwide license to
reproduce, make derivative works of, distribute, perform, display, import, make,
have made, modify, use, sell, offer to sell, and exploit in any other way such
Prior Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.
(b)    Assignment of Inventions. Executive agrees that Executive will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all Executive’s right, title, and interest in and to any and all
inventions, original works of authorship, derivative works, developments,
concepts, modifications, improvements (including improvements to Confidential
Information), designs, discoveries, ideas, know-how, trademarks, trade dress,
trade secrets or other intellectual property, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, whether or not reduced to drawings, written
descriptions, documentation or other tangible form, as applicable, during the
period of time Executive is employed by the Company (collectively,
“Inventions”), except as provided in Section 11(f) below. Executive further
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of and during the period of
Executive’s employment with the Company and which are protectible by copyright
are “works made for hire” as that term is defined in the United States Copyright
Act. Executive understands and agrees that the decision whether or not to
commercialize or market any Invention is within the Company’s sole discretion
and for the Company’s sole benefit and that no royalty will be due to Executive
as a result of the Company’s efforts to commercialize or market any such
Invention.


14
 

--------------------------------------------------------------------------------





(c)    Inventions Assigned to the United States. Executive agrees to assign to
the United States government all Executive’s right, title, and interest in and
to any and all Inventions whenever such full title is required to be in the
United States by a contract between the Company and the United States or any of
its agencies.
(d)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current written records of all Inventions during the term of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings and any other format that may be specified by the Board. The records
will be available to and remain the Company’s sole property at all times.
(e)    Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in any Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including, but not limited to, the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, declarations, assignments and all other
instruments that the Company deems necessary in order to apply for and obtain
such rights and in order to assign and convey to the Company, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agrees that
Executive’s obligations to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If the Company is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering any Inventions or
original works of authorship assigned to the Company as above, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Executive.
(f)    Exception to Assignments. Executive understands that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any Invention that Executive has developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities, trade secret
information or Confidential Information (an “Other Invention”), except for those
Other Inventions that either (i) relate in any way at the time of conception or
reduction to practice of such Other Invention to the Company’s Business or
(ii) result from any work that Executive performed for the Company. Executive
will advise the Company promptly in writing, under a confidentiality agreement,
of any Invention that Executive believes constitutes an


15
 

--------------------------------------------------------------------------------





Other Invention and is not otherwise disclosed on Exhibit A. Executive agrees
that Executive will not incorporate, or permit to be incorporated, any Other
Invention owned by Executive or in which Executive has an interest into a
Company product, process or service without the Company’s prior written consent.
Notwithstanding the foregoing sentence, if, in the course of Executive’s
employment with the Company, Executive incorporates into a Company product,
process or service an Other Invention owned by Executive or in which Executive
has an interest, Executive hereby grants to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, transferable,
sublicensable, worldwide license to reproduce, make derivative works of,
distribute, perform, display, import, make, have made, modify, use, sell, offer
to sell, and exploit in any other way such Other Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.
12.    Disputes. Any dispute or controversy between the Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, the
Company’s employment of Executive, or otherwise, shall be settled by binding
arbitration conducted by and before a single arbitrator in Houston, Texas
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules (the “AAA Rules”) then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both Employee and the Company hereby waive the right to a
trial by jury or judge, or by administrative proceeding, for any covered claim
or dispute. To the extent the AAA Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and
Executive. All claims, disputes, or causes of action under this Agreement,
whether by Employee or the Company, must be brought in an individual capacity,
and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. This Agreement is made under the provisions
of the Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be
construed and governed accordingly. It is the parties’ intention that both the
procedural and the substantive provisions of the FAA shall apply. Questions of
arbitrability (that is whether an issue is subject to arbitration under this
agreement) shall be decided by the arbitrator. Likewise, procedural questions
which grow out of the dispute and bear on the final disposition are


16
 

--------------------------------------------------------------------------------





also matters for the arbitrator. However, where a party already has initiated a
judicial proceeding, a court may decide procedural questions that grow out of
the dispute and bear on the final disposition of the matter. Each party shall
bear its or his costs and expenses in any arbitration hereunder and one-half of
the arbitrator’s fees and costs; provided, however, that the arbitrator shall
have the discretion to award the prevailing party reimbursement of its or his
reasonable attorney’s fees and costs, unless such award is prohibited by
applicable law. Notwithstanding the foregoing, Executive and the Company shall
each have the right to resolve any dispute or cause of action involving trade
secrets, proprietary information, or intellectual property (including, without
limitation, inventions assignment rights, and rights under patent, trademark, or
copyright law) by court action instead of arbitration.
13.    Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other party in accordance with this Section 13, except that any such change
of address notice shall not be effective unless and until received.
If to the Company:
2130 West Holcombe Boulevard, Suite 800
Houston, Texas 77030
Attention: Chairman of the Board of Directors
with a copy (which shall not constitute notice) to:
Cooley LLP
4401 Eastgate Mall
San Diego, California 92121
Attention: Julie Robinson
If to Executive, to Executive’s address on file with the Company


14.    Tax Provisions.
(a)    Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions apply to the extent severance benefits provided herein
are subject to the provisions of Section 409A of the Code and the regulations
and other guidance thereunder and any


17
 

--------------------------------------------------------------------------------





state law of similar effect (collectively “Section 409A”). Severance benefits
shall not commence until Executive’s Separation from Service. Each installment
of severance benefits is a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i), and the severance benefits are intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
However, if such exemptions are not available and Executive is, upon Separation
from Service, a “specified employee” for purposes of Section 409A, then, solely
to the extent necessary to avoid adverse personal tax consequences under Section
409A, the timing of the severance benefits payments shall be delayed until the
earlier of (i) six (6) months and one day after Executive’s Separation from
Service, or (ii) Executive’ death. Executive shall receive severance benefits
only if Executive executes and returns to the Company the Release within the
applicable time period set forth therein and permits such Release to become
effective in accordance with its terms, which date may not be later than sixty
(60) days following the date of Executive’s Separation from Service (such latest
permitted date, the “Release Deadline”). If the severance benefits are not
covered by one or more exemptions from the application of Section 409A and the
Release could become effective in the calendar year following the calendar year
in which Executive’s Separation from Service occurs, the Release will not be
deemed effective any earlier than the Release Deadline. None of the severance
benefits will be paid or otherwise delivered prior to the effective date of the
Release. Except to the minimum extent that payments must be delayed because
Executive is a “specified employee” or until the effectiveness of the Release,
all amounts will be paid as soon as practicable in accordance with the schedule
provided herein and in accordance with the Company’s normal payroll practices.
The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.
To the extent that any reimbursements payable to Executive under this Agreement
are subject to the provisions of Section 409A: (i) to be eligible to obtain
reimbursement for such expenses Executive must submit expense reports within
forty-five (45) days after the expense is incurred, (ii) any such reimbursements
will be paid no later than December 31 of the year following the year in which
the expense was incurred, (iii) the amount of expenses reimbursed in one year
will not affect the amount eligible for reimbursement in any subsequent year,
and (iv) the right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
(b)    Section 280G. If any payment or benefit Executive will or may receive
from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 2806 Payment pursuant to this Agreement
or otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of


18
 

--------------------------------------------------------------------------------





the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.


Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.


If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 14(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 14(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in


19
 

--------------------------------------------------------------------------------





the first paragraph of this Section 14(b), Executive shall have no obligation to
return any portion of the Payment pursuant to the preceding sentence.


15.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.
(b)    Entire Agreement/Amendments. This Agreement and the instruments
contemplated herein contain the entire understanding of the parties with respect
to the employment of Executive by the Company from and after the Effective Date
and supersede any prior agreements or promises between the Company and
Executive, except for any outstanding stock option or other equity award
agreement previously entered into between Executive and the Company. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.
(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and Executive and their respective successors, assigns, executors
and administrators. This Agreement shall not be assignable by Executive.
(e)    Representation. Executive represents that Executive’s employment by the
Company and the performance by Executive of his obligations under this Agreement
do not, and shall not, breach any agreement, including, but not limited to, any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party, to write
or consult to any other party or to refrain from competing, directly or
indirectly, with the business of any other party. Executive shall not disclose
to the Company or use any trade secrets or confidential or proprietary
information of any other party.
(f)    Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees legatees and permitted assignees of the parties hereto.


20
 

--------------------------------------------------------------------------------





(g)    Withholding Taxes. The Company shall withhold from any and all
compensation, severance and other amounts payable under this Agreement such
Federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.
(h)    Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Sections 8 through 11 hereof, shall
survive any termination of Executive’s employment to the extent necessary to the
agreed preservation of such rights and obligations.
(i)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(j)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
Signature Page Follows





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
By: Bellicum Pharmaceuticals, Inc.
By: /s/ Tom Farrell    
Name: Tom Farrell
Title: President and CEO


/s/ Aaron Foster    
Name: Aaron Foster





EXHIBIT A
INVENTIONS




21
 